Citation Nr: 0508749	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether there was administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction, so as to render the August 1986 determination 
nonfinal.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to April 1965.

A June 2002 Board decision initially raised the issue of 
whether there was administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction (AOJ), so as to render the AOJ's August 1986 
decision nonfinal.  The Board initiated the issue by 
inference from the veteran's November 1999 notice of 
disagreement (NOD) as to a February 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas, which had granted a 100 percent evaluation 
for chronic obstructive pulmonary disease with pulmonary 
tuberculosis, far advanced, inactive, status post right upper 
lobectomy and right thoracoplasty with history of spontaneous 
left pneumothorax, effective from February 4, 1997.  In his 
NOD, the veteran expressed disagreement with the effective 
date assigned for the 100 percent evaluation, and implied 
that there was error made in the mailing of notice of a 
rating reduction and of procedural and appellate rights.  The 
RO did not consider the issue of whether an administrative 
error had been made.  

At the time of the June 2002 decision which initially 
considered the issue, the Board determined that there had 
been no administrative error in the mailing of the September 
10, 1986, notice of rating reduction and of procedural and 
appellate rights by the AOJ, and that the August 1986 
decision was final.  The Board also concluded that there was 
no clear and unmistakable error (CUE) in an August 22, 1986, 
rating decision which reduced a 100 percent disability rating 
for inactive pulmonary tuberculosis.

The veteran appealed the Board's June 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required due the Board's failure to afford notice or the 
concomitant opportunity to be heard to the appellant as 
mandated by 38 C.F.R. § 20.903(c) (2004).  Under 38 C.F.R. § 
20.903(c), the Board must tell the veteran that it will 
consider an issue or a law that was not considered by the RO.  
(In its June 2002 decision, the Board cited numerous statutes 
and regulations governing VA's obligation to provide notice 
in 1986, which had not previously been considered or 
addressed by the RO).  The joint motion requested that the 
Board's June 2002 decision be vacated and remanded by the 
CAVC, to the extent that it had found that there was no 
administrative error in the mailing of the September 1996 
notice of the August 1986 rating decision and appellate 
rights.

In an Order dated in September 2003, the CAVC vacated that 
portion of the Board's June 2002 decision which had 
determined that there was no administrative error in the 
mailing of the September 1986 notice of rating reduction and 
of procedural and appellate rights by the AOJ, so as to 
render the August 1986 decision nonfinal.  In addition, the 
issue regarding CUE was dismissed by the CAVC, thus 
effectively affirming the Board's decision in that regard.  A 
copy of the CAVC's Order in this matter has been placed in 
the claims file.

Consistent with the CAVC's Order and the joint remand, in a 
letter dated March 15, 2004, the Board sent notice to the 
veteran and his representative, pursuant to 38 C.F.R. § 
20.903(c), that it would consider the following statutory and 
regulatory provisions when readjudicating his claim: 38 
U.S.C.A. §§ 3012(b)(6), 4005, 4005A (1982 & Supp. IV 1986); 
38 C.F.R. §§ 3.103(e), 3.105(e), 3.114(b) and 19.114 (1986).  
The letter also informed the veteran and his representative 
that additional evidence or argument on the issue or on the 
law could be presented if they wished to do so.  In a letter 
dated March 20, 2004, the veteran's representative responded 
to the Board's notice, expressed confusion with the claim(s) 
to which the Board's letter referred, and requested further 
clarification.  The Board did not respond to the veteran's 
attorney's letter.  

In a May 2004 decision, the Board determined that 
administrative error had not been committed as to the August 
22, 1986, rating decision, regarding the RO's mailing of the 
September 10, 1986, notice of reduction and appellate rights.

VACATUR

The complicated history of the veteran's claim is essentially 
set forth in the Introduction.  

As described above, and consistent with the CAVC's September 
2003 Order, in a letter dated March 15, 2004, the Board 
notified the veteran and his representative, pursuant to 38 
C.F.R. § 20.903(c), that it would consider the following 
statutory and regulatory provisions when readjudicating his 
claim: 38 U.S.C.A. §§ 3012(b)(6), 4005, 4005A (1982 & Supp. 
IV 1986); 38 C.F.R. §§ 3.103(e), 3.105(e), 3.114(b) and 
19.114 (1986).  The letter also informed the veteran and his 
representative that additional evidence or argument on the 
issue or law could be presented if they wished to do so.  
Thereafter, in a letter to the Board dated March 20, 2004, 
the veteran's attorney responded to the Board's letter and 
expressed confusion with the claim(s) that were the subject 
of the Board's March 15, 2004 letter.  The attorney requested 
that the Board advise him of the claim(s) that was (were) the 
subject of its letter.  However, the Board did not respond to 
the attorney's letter.  

In a May 2004 decision, the Board determined that 
administrative error was not committed as to the August 22, 
1986, rating decision, regarding the RO's mailing of the 
September 10, 1986, notice of reduction and appellate rights.  
In its decision, the Board noted receipt of the attorney's 
March 2004 letter, stating that "the veteran's 
representative responded to the notice sent by the Board, and 
no additional evidence or argument has been presented." 

Thereafter, in May 2004, the veteran's attorney filed a 
memorandum/motion for reconsideration and/or to vacate the 
May 2004 Board decision.  The attorney stated that the 
Board's failure to respond to his March 20, 2004, reply 
letter to the Board's March 15, 2004, letter had prevented 
him from advancing further evidence and argument in support 
of the veteran's claim on appeal.  He said he had complied 
with the directive to timely respond to the Board's March 
2004 letter but, nevertheless, the Board had proceeded to 
consider the claim on appeal.  The attorney said no 
additional evidence or argument had been presented because 
the Board had failed to respond to his inquiry.  The attorney 
maintained that, had the Board advised him that its March 15, 
2004, letter related to the administrative error claim, he 
would have submitted a detailed response.  He argued that the 
Board's failure to respond to his letter qualified as an 
"inaction", constituting a denial of due process under 
38 C.F.R. § 20.904(a)(1) (2004).

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a).  Here, the veteran's 
attorney has moved to vacate the Board's May 12, 2004, 
decision.  

In March 2005, the Board determined that the May 12, 2004, 
decision would be vacated based upon the reasons asserted by 
the veteran's attorney in his May 2004 motion.  The attorney 
was so advised, by a letter that month.

Accordingly, for the reasons stated above, the Board's May 
12, 2004, decision is hereby vacated.  A separate decision 
will be issued after providing the veteran with the 
opportunity to submit additional evidence to support his 
claim as to whether there was administrative error in the 
mailing of the September 10, 1986, notice of rating reduction 
and of procedural and appellate rights by the agency of 
original jurisdiction, so as to render the August 1986 
determination nonfinal.


ORDER

The Board's decision of May 12, 2004, is vacated.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


